Title: To Thomas Jefferson from Claudius Crozet, 1 November 1821
From: Crozet, Claudius
To: Jefferson, Thomas


                            Monsieur,
                            
                                New-york,
                                1er Nov. 1821
                            
                        Permettez-moi de vous offrir un Exemplaire d’un ouvrage que je viens de publier.  Si mes efforts sont assez heureux pour obtenir votre approbation, J’en aurai reçu la récompense la plus honorable et la plus desirée par,Votre très-humble et très-respectueux ServiteurC. CrozetProf. of Engr. U. S. My Academy Editors’ Translation
                            Sir,
                            
                                New York,
                                Nov. 1st 1821
                            
                        Allow me to offer you a copy of a book I have just published.  If my efforts are good enough to obtain your approval, I will have received for this book the most honorable and most desired reward.Your very humble and very respectful ServantC. CrozetProf. of Engr. V. S. Mr. Academy